Cobb, J.
1. It is, in a county wherein the “local option liquor law” of this State is of force, a misdemeanor to sell rye whisky, notwithstanding the seller may have been a licensed druggist and may have made the sale *775under a physician’s prescription. The last proviso in section 1549 of the Political Code, authorizing the sale by such a druggist of “pure alcohol” for medicinal and other designated purposes, does not apply to a sale of the kind above indicated.
Argued April 3,
Decided April 20, 1899.
Certiorari. Before Judge Reese. Hancock superior court. February term, 1899.
T. L. Reese and Hv/nt & Merritt, for plaintiff in error.
R. H. Lewis, solicitor-general, by Harrison & Bryan, contra/
2. Irrespective of other questions presented by the record, the evidence in this case demanded the verdict rendered by the jury in the county court, and there was no error in overruling the certiorari.

Judgment affirmed.


All the Justices concurring.